                 Case 3:19-cv-05960-MJP Document 87 Filed 10/02/20 Page 1 of 9




 1                                                                    Hon. Marsha J. Pechman

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON

 9    MARK HOFFMAN, on behalf of himself
      and all others similarly situated,              CASE NO. 3:19-cv-05960-MJP
10                                       Plaintiff,
                                                      DEFENDANT HEARING HELP
11                                                    EXPRESS, INC.’S REPLY TO
                                 v.
                                                      PLAINTIFF’S OPPOSITION TO
12
                                                      MOTION FOR PROTECTIVE
      HEARING HELP EXPRESS, INC.,                     ORDER REGARDING: (1)
13    TRIANGULAR MEDIA CORP.,
      LEADCREATIONS.COM, LLC and                      PLAINTIFF MARK HOFFMAN’S
14    LEWIS LURIE,                                    SUBPOENA TO PRODUCE
                              Defendants.             DOCUMENTS, INFORMATION,
15                                                    OR OBJECTS OR TO PERMIT
                                                      INSPECTION OF PREMISES
16
                                                      ISSUED TO NON-PARTY
17                                                    BYTESUCCESS MARKETING;
                                                      AND (2) PLAINTIFF’S REQUESTS
18                                                    FOR PRODUCTION OF
                                                      DOCUMENTS DIRECTED TO
19                                                    DEFENDANT HEARING HELP
20                                                    EXPRESS, INC.

21

22

23

24

25

26

27
      DEFENDANT’S REPLY TO OPPOSITION TO                       VAN KAMPEN & CROWE PLLC
28    MOTION FOR PROTECTIVE ORDER                               1001 Fourth Avenue, Suite 4050
                                                                Seattle, Washington 98154-1000
      Case No. 3:19-cv-05960-MJP                                         (206) 386-7353
     113461.00602/123889630v.4
                   Case 3:19-cv-05960-MJP Document 87 Filed 10/02/20 Page 2 of 9




 1                                              I.       INTRODUCTION

 2              Plaintiff’s Opposition fails to explain why a protective order should not be entered over:

 3   (1) broad, expansive, and unnecessary discovery related to other third-party lead generation

 4   vendors unconnected with the events that led to the alleged call(s) to Plaintiff; and (2) the

 5   overbroad Subpoena 1 directed to one of those third-party vendors (ByteSuccess). In fact,

 6   Plaintiff concedes the only reason he is entitled to such discovery from and about lead generation

 7   vendors other than the one responsible for the call(s)—i.e., Triangular—is because he pled an

 8   overbroad proposed class. There is a step missing here. Plaintiff cannot allege a sweeping,

 9   overbroad proposed class and automatically be self-entitled to discovery as to said class with o u t
10   at least establishing the relevancy or how the discovery is proportional to the needs of the case.
11              The Opposition claims Hearing Help mischaracterizes the SAC as being related to o n ly
12   one lead generation vendor. But the SAC is, in fact, so limited. The only other corporate
13   defendants are Triangular, and a purportedly related company (i.e., LeadCreations). There are no
14   facts alleged, and none discovered so far, to suggest another vendor engaged in similar
15   misconduct with respect to the TCPA.
16              Plaintiff also conflates (and inflates) the Court’s limited rulings on Hearing Help’s
17   Motion to Strike and Plaintiff’s Motion to Compel to argue Hearing Help must produce evidence
18   of consent as to every lead provided by a third-party vendor. But the Court did not so rule.

19   Plaintiff never sought to compel such consent evidence and the Court, in turn, did not gran t th is

20   request. That the Court denied Hearing Help’s Motion to Strike and ordered Hearing Help to

21   produce a very limited set of documents—i.e., call logs with narrow categories of informatio n—

22   only proves this point. The prior rulings do not translate to a decision about whether overbro ad

23   discovery is proper, even under the guise of class discovery. Lastly, Hearing Help supported its

24   undue burden contention with a declaration, which Plaintiff fails to rebut. Hearing Help’s

25   Motion should be granted, and a protective order is proper.

26

27   1
         Except as provided herein, all capitalized terms carry the same meaning assigned to them in the Motion. D.E. 79.
28       DEFENDANT’S REPLY TO OPPOSITION TO                                          VAN KAMPEN & CROWE PLLC
                                                                                      1001 Fourth Avenue, Suite 4050
         MOTION FOR PROTECTIVE ORDER- 1                                               Seattle, Washington 98154-1000
         Case No. 3:19-cv-05960-MJP                                                            (206) 386-7353
     113461.00602/123889630v.4
                  Case 3:19-cv-05960-MJP Document 87 Filed 10/02/20 Page 3 of 9




 1                                            II.    ARGUMENT

 2   A.        A Class Action Does Not Give Plaintiff Carte Blanche To Seek Irrelevant Discovery.

 3             As stated in the Motion for Protective Order, discovery is not unlimited; alleging an

 4   overbroad class does not equate to automatic discovery regarding said class if it is not clearly

 5   defined and/or the discovery has not and is not likely to substantiate class allegations. Mot., 8-9.

 6   Notably, Plaintiff does not distinguish any of the cases cited by Hearing Help in support thereof.

 7             As an initial matter, Plaintiff failed to promptly, and properly, identify the scope o f th e

 8   class he purports to represent—much less substantiate the reasonableness of the requested class

 9   discovery so late in the case. As to the discovery requests, Plaintiff contends Hearing Help d id
10   not have prior express consent to call Plaintiff—before jumping to the unsubstantiated
11   conclusion this must be true for all 344,000 people Hearing Help allegedly called, regardless of
12   whether Hearing Help obtained their info from Triangular. Opp., 4:1-3. But Plaintiff has not
13   alleged any facts as to how Hearing Help obtained contact info for these other individuals and/or
14   how it employed the other lead generation vendors to obtain the leads. All Plaintiff has right
15   now is a vague assertion Hearing Help utilized an autodialer for the calls at issue. Nor does
16   Plaintiff even specifically allege calls to these other people were “telemarketing” calls or were
17   otherwise made to cellphones (each of which would require different forms of consent). Th u s,
18   his request for “the opportunity to discover whether consent evidence exists with respect to

19   Hearing Help’s other lead sources” is not well taken. Id. (emphasis added). Moreover,

20   Plaintiff’s bold statements that “[t]here is nothing unique about Plaintiff,” and “[c]onsent

21   evidence either exists or doesn’t exist,” are inherently false and misleading. Opp., 6:4-7. As

22   stated in the Motion, there are several facts surrounding only Plaintiff that make every step o f

23   how his number was obtained and sold to Hearing Help, and how he was then called by Hearing

24   Help, demonstrably “unique.”

25             Again, the consent argument only gets Plaintiff so far. The TCPA makes autodialed calls

26   illegal only when made by way of an “automatic telephone dialing system” and without “p rior

27

28    DEFENDANT’S REPLY TO OPPOSITION TO                                   VAN KAMPEN & CROWE PLLC
                                                                            1001 Fourth Avenue, Suite 4050
      MOTION FOR PROTECTIVE ORDER- 2                                        Seattle, Washington 98154-1000
      Case No. 3:19-cv-05960-MJP                                                     (206) 386-7353
     113461.00602/123889630v.4
                  Case 3:19-cv-05960-MJP Document 87 Filed 10/02/20 Page 4 of 9




 1   express consent.” 47 U.S.C. § 227(b)(1)(A). As to Hearing Help’s own calls, discovery as to

 2   calls made to Triangular leads has occurred. And Plaintiff issued a subpoena to Triangular

 3   (before adding it as a party) for Triangular’s own lead generation methods, including outb ou nd

 4   calls and dialing systems to demonstrate vicarious liability for those third-party calls as well.

 5   That is where the class ends. As to the other leads/vendors, including ByteSuccess, while

 6   Plaintiff concedes he is “is willing to limit the scope of the Subpoena to documents pertaining to

 7   the issue of prior express written consent,” he fails to explain how the Subpoena will yield

 8   information only as to those called by Hearing Help for marketing purposes using an auto-dialer.

 9   B.        Class Discovery Should be Limited to Calls Related to Triangular.
10             In support of his claim that consent evidence is relevant, Plaintiff asserts consent is an
11   affirmative defense—not an element of a TCPA claim. Opp., 7:1-15. And if Hearing Help
12   wants to use this defense it must then substantiate it through discovery. Id. Bu t, regardless of
13   whether consent is Hearing Help’s burden to prove, evidence relating to other calls placed to
14   leads provided by other lead generator vendors besides Triangular is still overly broad,
15   burdensome, and unmanageable. Again, just because Plaintiff alleges a broad class does not
16   equate to automatic discovery. Mantolete v. Bolger, 767 F.2d 1416, 1424 (9th Cir. 1985 ). Said
17   differently, even if consent evidence from Hearing Help and other third-party vendors is
18   relevant, and if Plaintiff can prove enough evidence exists as to the illegality of calls placed b y

19   Hearing Help, this alone is not enough to compel discovery. Mora v. Zeta Interactive Corp.,

20   2017 WL 1187710, at *3 (E.D. Cal. Feb. 10, 2017) (“relevancy alone is no longer suf ficien t to

21   obtain discovery, the discovery requested must also be proportional to the needs of the case.”).

22             For this reason, the Ahmed v. HSBC Bank USA, Nat’l Asn’n. case cited is distinguishable.

23   There, defendants sought to preclude any discovery outside the calls made to plaintiffs, even

24   though the defendant hired a vendor to place calls and that vendor outsourced the calling

25   function to another company. 2017 WL 4325587, at *3 (C.D. Cal. Sept. 25, 2017). Here,

26   however, Hearing Help agreed to, and did, produce discovery as to Triangular and all calls made

27

28    DEFENDANT’S REPLY TO OPPOSITION TO                                 VAN KAMPEN & CROWE PLLC
                                                                          1001 Fourth Avenue, Suite 4050
      MOTION FOR PROTECTIVE ORDER- 3                                      Seattle, Washington 98154-1000
      Case No. 3:19-cv-05960-MJP                                                   (206) 386-7353
     113461.00602/123889630v.4
                  Case 3:19-cv-05960-MJP Document 87 Filed 10/02/20 Page 5 of 9




 1   to the Triangular leads, not just those calls to Plaintiff. Nor did Ahmed involve multiple lead

 2   generators obtaining consent in various ways, as here. The other cited case is outside this circuit.

 3   C.        Documents Sought By The ByteSuccess Subpoena Are Also Irrelevant.

 4             Plaintiff argues the ByteSuccess Subpoena should be allowed because it seeks the same

 5   information Plaintiff sought from Triangular via subpoena—to which Hearing Help did not

 6   object. Opp, 4:8-11. But this only proves Hearing Help’s point about how only leads sold by

 7   Triangular, and the surrounding information, are relevant. In fact, after learning Triangu lar h ad

 8   sold his info, Plaintiff moved to amend his Complaint to add Triangular (and its alleged own er)

 9   as defendants. Hearing Help stipulated to this request. D.E. 36. And when Plaintiff then learned
10   another entity—i.e., LeadCreations—was potentially related to Triangular, and may have
11   assisted with Triangular’s lead generation activities for Hearing Help (including as to Plaintif f ),
12   he moved to amend his complaint again. D.E. 61. Hearing Help again stipulated. D.E. 62 at 22.
13             Next, Plaintiff argues because Hearing Help produced documents that contemplate a
14   relationship between Hearing Help and ByteSuccess, and a former Hearing Help employee
15   testified ByteSuccess was one of the vendors, he is entitled to the information in the Subpo en a.
16   Opp., 9:8-13. This is incorrect. That ByteSuccess obtained leads for Hearing Help does not
17   therefore mean Plaintiff is automatically entitled to discovery. That is why, during the meet and
18   confer call, defense counsel requested the Subpoena be withdrawn in its entirety. 2

19   D.        That Consent Evidence May Be Relevant To Class Certification Is Not A
               Compelling Factor For Purposes of Determining Undue Burden on Defendant.
20
               Plaintiff claims that the fact Hearing Help received leads from multiple sources and in
21
     multiple ways does not create individualized issues preventing class certification, and that
22
     consent evidence is relevant for the predominance requirement for class certification. Opp.,
23
     8:17-22. This misses the point. Whether consent will be or is an individualized issue (it is), an d
24

25
     2
26     Plaintiff also contends he needs consent evidence from third parties because counsel for Hearing Help said
     documentary evidence demonstrating Plaintiff provided his consent to be called on a website does not exist. Op p .,
27   5:19-23. But whether Hearing Help obtained such documentary evidence of Plaintiff’s use of a website as o f Ju ly
     30, 2020, does not establish the relevancy as to how other lead vendors (other than Triangular) obtained consent.
28    DEFENDANT’S REPLY TO OPPOSITION TO                                           VAN KAMPEN & CROWE PLLC
                                                                                    1001 Fourth Avenue, Suite 4050
         MOTION FOR PROTECTIVE ORDER- 4                                             Seattle, Washington 98154-1000
         Case No. 3:19-cv-05960-MJP                                                          (206) 386-7353
     113461.00602/123889630v.4
                  Case 3:19-cv-05960-MJP Document 87 Filed 10/02/20 Page 6 of 9




 1   whether consent is relevant to class certification, the court is asked to determine the scope of th e

 2   class considering Hearing Help’s objections. Hearing Help’s Motion does not purport to brief

 3   class certification; rather, it asks the Court to limit discovery to what is reasonable and

 4   proportional given the burden on defendant and management of the court’s docket. In any event,

 5   in True Health Chiropractic v. McKesson Corp., 896 F.3d 923, 931 (9th Cir. 2018), the court

 6   noted that “[d]efenses that must be litigated on an individual basis can defeat class certification.”

 7   E.        The Court’s Prior Orders Are Purposefully Narrow.

 8             Plaintiff argues two of Judge Leighton’s Orders support discovery regarding other

 9   vendors. The first Order is on Hearing Help’s Motion to Strike class allegations. D.E. 32. In
10   this Order (and the language Plaintiff cites to), the Court discusses the allegations that calls were
11   made via an auto-dialer or an artificial/prerecorded voice, and how this created a cause of actio n
12   that does not discriminate based on the type of number called (i.e., whether a person’s cellp h on e
13   or residential line was called). Id. The Court’s analysis as to whether Plaintiff can represent a
14   class of people who received calls on a residential line—even though Plaintiff only received
15   calls on his cellphone—has no bearing on whether the Court then believed Plaintiff can allege a
16   class of persons whose information was obtained from different sources and in different ways.
17   Opp., 8:22-9:7. This is not a “substantially similar analysis” and the fact the Court did not strik e
18   class allegations as to calls made to residential phone numbers does not mean the discovery

19   Plaintiff now seeks is relevant or that the class as defined should be read so broadly.

20             As to the Motion to Compel ruling (which is purposefully narrow), as explained in the

21   Motion, the Court only ordered Haring Help to provide call logs. No other discovery, inclu d ing

22   RFP 39, was compelled and no other discovery was ordered by the Court. D.E. 65.

23   F.        Hearing Help Has Established The Undue Burden of Production.

24             Hearing Help has supported is contention regarding the undue burden and expense the

25   discovery sought by Plaintiff would impose. Ironically, Plaintiff cites a case that says a party

26   opposing discovery as burdensome must provide detail as to time, money, and procedure

27

28    DEFENDANT’S REPLY TO OPPOSITION TO                                 VAN KAMPEN & CROWE PLLC
                                                                          1001 Fourth Avenue, Suite 4050
      MOTION FOR PROTECTIVE ORDER- 5                                      Seattle, Washington 98154-1000
      Case No. 3:19-cv-05960-MJP                                                   (206) 386-7353
     113461.00602/123889630v.4
                  Case 3:19-cv-05960-MJP Document 87 Filed 10/02/20 Page 7 of 9




 1   required to produce the requested documents. Opp., 9:25-10:2. That is exactly what Hearing

 2   Help did via the Calligan Declaration. Mr. Calligan explained he is the only person at the

 3   company who can perform this task and that it would take several weeks of his time solely

 4   dedicated to this task (which he cannot do given his primary job responsibilities) to produce th e

 5   requested class-wide consent evidence or otherwise. Plaintiff cites to City of Seattle v. Prof’l

 6   Basketball Club, LLC, 2008 WL 539809, at *3 (W.D. Wash. Feb. 25, 2008), for the conten tio n

 7   that “[a] claim that answering discovery will require the objecting party to expend considerable

 8   time and effort to obtain the requested information is an insufficient factual basis for sustainin g

 9   an objection.” But that case only involved objections unsupported by a declaration explaining
10   undue burden, as seen here. The other cited case, U.S. E.E.O.C. v. Caesars Entm’t, Inc., 237
11   F.R.D. 428 (D. Nev. 2006), involved whether a deposition was proper—not document requests.
12             Plaintiff’s final, misguided argument is that since the “only” evidence of consent Hearing
13   Help provided with respect to the Triangular leads was one document (the Insertion Order),
14   providing evidence of consent for all leads would not be an undue burden. First, the Insertio n
15   Order with Triangular is not the only evidence of consent for said leads. In fact, there is a
16   recording of Plaintiff’s call with Triangular, affidavits from Triangular representatives, and there
17   may yet be more evidence from third parties/codefendants. See McEntee Dec., Ex. 2. Th o u gh
18   Plaintiff now claims to only seek consent evidence, Opp., 4:11-13, this effort would still imp o se

19   a substantial, undue burden on Hearing Help—as explained in the Calligan Declaration. 3

20                                              III.      CONCLUSION

21             Based on the foregoing, and for the reasons set forth in the Motion, Hearing Help

22   requests a protective order precluding ByteSuccess from responding to the Subpoena and

23   precluding Hearing Help from producing discovery related to other lead generators.

24

25   3
      As a final point, to the extent the Court allows Plaintiff to pursue a broad class as defined in the SAC, and compels
26   Hearing Help to respond to such discovery related to other vendors, including as t o co nsent evid ence f rom call
     recipients—whether obtained from Hearing Help or the other vendors—Hearin g H elp will a t t empt t o comply .
27   However, there is no proposition under which Hearing Help should be precluded f rom p rod ucin g o r rely in g o n
     evidence of consent if Plaintiff is allowed to pursue such an overbroad class.
28    DEFENDANT’S REPLY TO OPPOSITION TO                                              VAN KAMPEN & CROWE PLLC
                                                                                      1001 Fourth Avenue, Suite 4050
         MOTION FOR PROTECTIVE ORDER- 6                                               Seattle, Washington 98154-1000
         Case No. 3:19-cv-05960-MJP                                                            (206) 386-7353
     113461.00602/123889630v.4
                  Case 3:19-cv-05960-MJP Document 87 Filed 10/02/20 Page 8 of 9




 1                               DATED this 2nd day of October, 2020.

 2
                                               VAN KAMPEN & CROWE PLLC
 3
                                               /s/David E. Crowe
 4                                             David E. Crowe, WSBA No. 43529
                                               dcrowe@vkclaw.com
 5

 6
                                               BLANK ROME LLP
 7
                                               /s/Nicole B. Metral
 8                                             Ana Tagvoryan (admitted pro hac vice)
                                               atagvoryan@BlankRome.com
 9                                             Jeffrey Rosenthal (admitted pro hac vice)
                                               Rosenthal-J@BlankRome.com
10                                             Nicole B. Metral (admitted pro hac vice)
                                               nbmetral@blankrome.com
11                                             2029 Century Park East, 6th Floor
                                               Los Angeles, CA 90067
12                                             Telephone: 424.239.3400
                                               Facsimile:    424.239.3434
13
                                               Attorneys for Defendant Hearing Help Express, Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    DEFENDANT’S REPLY TO OPPOSITION TO                           VAN KAMPEN & CROWE PLLC
                                                                    1001 Fourth Avenue, Suite 4050
      MOTION FOR PROTECTIVE ORDER- 7                                Seattle, Washington 98154-1000
      Case No. 3:19-cv-05960-MJP                                             (206) 386-7353
     113461.00602/123889630v.4
                  Case 3:19-cv-05960-MJP Document 87 Filed 10/02/20 Page 9 of 9




 1                                            CERTIFICATE OF SERVICE

 2             I, Nicole Metral, hereby certify that on October 2nd, 2020, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to the following
 5

 6             TERRELL MARSHALL LAW GROUP                            PARONICH LAW, P.C.
               Beth E. Terrell                                       Anthony I. Paronich
 7             Jennifer Rust Murray                                  350 Lincoln Street, Suite 2400
 8             Adrienne D. McEntee                                   Hingham, Massachusetts 22043
               936 North 34 th Street, Suite 300                     Phone: (617) 485-0018
 9             Seattle, Washington 98103-8869                        Fax: (503) 318-8100
               Phone: (206) 816-6603                                 Anthony@paronichlaw.com
10             BTerrell@terrellmarshall.com
               JMurray@terrellmarshall.com                                  Attorney for Plaintiff
11             AMcentee@terrellmarshall.com
12             Attorneys for Plaintiff
13
               Carl J. Marquardt
14
               LAW OFFICE OF CARL J. MARQUARDT, PLLC
15             1126 34th Avenue, Suite 311
               Seattle, Washington 98122-5137
16             Telephone: (206) 388-4498
               carl@cjmpllc.com
17
               Edward Maldonado, Admitted Pro Hac Vice
18
               Email: eam@maldonado-group.com
19             Email: awclerk@maldonado-group.com
               MALDONADO LAW GROUP
20             2850 S. Douglas Road, Suite 303
               Coral Gables, Florida 33134
21             Telephone: (305) 477-7580
               eam@maldonado-group.com
22
               awclerk@maldonado-group.com
23
               Attorneys for Defendant Lewis Lurie
24
                          Signed at Los Angeles, California this 2nd day of October 2020.
25
                                                       /s/ Nicole Metral
26                                                     Nicole Metral
27

28
      DEFENDANT’S MOTION FOR                                               VAN KAMPEN & CROWE PLLC
                                                                            1001 Fourth Avenue, Suite 4050
      PROTECTIVE ORDER                                                      Seattle, Washington 98154-1000
      Case No. 3:19-cv-05960-MJP                                                     (206) 386-7353
     113461.00602/123889630v.4
